Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00803-CV


 KATZ BOUTIQUE 1, KATZ BOUTIQUE 2, KATZ BOUTIQUE 3, KATZ
BOUTIQUE 5, KATZ BOUTIQUE 6 AND KATZ BOUTIQUE 7, Appellants

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-33890


                 MEMORANDUM                     OPINION

      This is an interlocutory appeal from an order signed September 2, 2015. On
November 24, 2015, appellants filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted. Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.